UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
DR. MARCO BITETTO,

                        Plaintiff,                     1:18-cv-1050
                                                       (GLS/DJS)
                  v.

AMAZON, INC.,

                        Defendant.
APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF:
DR. MARCO BITETTO
Plaintiff
Pro Se
4 Fourth Avenue
Rensselaer, NY 12114


Gary L. Sharpe
Senior District Judge


                                     ORDER

      The above-captioned matter comes to this court following a Report-

Recommendation and Order by Magistrate Judge Daniel J. Stewart duly

filed on September 27, 2018. (Dkt. No. 8.) Following fourteen days from

the service thereof, the Clerk has sent the file, including any and all

objections filed by the parties herein.

      No objections having been filed, and the court having reviewed the
Report-Recommendation and Order for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No. 8)

is ADOPTED in its entirety; and it is further

      ORDERED that the complaint (Dkt. No. 1) is DISMISSED; and it is

further

      ORDERED that plaintiff may file an amended complaint within thirty

(30) days of this court’s Order; and it is further

      ORDERED that any such amended complaint, which shall supersede

and replace in its entirety the previous complaint filed by plaintiff, must

clearly state the nature of the suit and the basis for this court’s jurisdiction.

The body of plaintiff’s amended complaint must contain sequentially

numbered paragraphs containing only one act of misconduct per

paragraph and should state with specificity the legal claim for relief and the

basis for damages in full compliance with Fed. R. Civ. P. 8 and 10 as to the

proper form for his pleadings; and it is further

      ORDERED that, if plaintiff fails to file an amended complaint in the

time permitted, the Clerk shall enter judgment without further order of this

court; and it is further

      ORDERED that plaintiff’s letter motion (Dkt. No. 4) is DENIED as

                                        2
moot; and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules.

IT IS SO ORDERED.

October 26, 2018
Albany, New York




                                     3
